Title: To Thomas Jefferson from John Harvie, Jr., 2 February 1790
From: Harvie, John, Jr.
To: Jefferson, Thomas



Dr. Sir
Richmond Feby 2nd. 1790

Your Letter of January the 11th only came to my hands this Morning or you certainly should have recieved a more Immediate Answer. I do not Recollect Mr. Marks haveing mention’d to me any Suppos’d Interference between you and him. He inform’d me at the time of my purchase, that Colo. Randolph claimed, and I think by Entry, the Land that he had Included within his Survey, and that by Agreement the Survey was to be divided between them, and in pursuance of such Agreement he Assign’d the Survey to Colo. Randolph and myself, and in our joint Names a Grant has Issued, wherefore you find that I have pretentions only to a Moiety of the 490 Acres. Colo. Randolph is now on a Visit to his Daughter near Petersburgh or I should Consult him on the Subject of your Letter. On my part I freely Consent to your takeing the Deposition of Anderson Bryan, whenever it is most Convenient to yourself. I neither wish to Attend or to have any person Acting for me present, for I know it will be taken in the most candid Manner. I take the Liberty of Referring you to Section the 3rd and 10th. in the Act for Adjusting and settling the titles &c passed in May 1779 and Section the 3rd. in the Act for explaining and Amending the above Act which passed in the following October Session, and you will determine what effect they have upon your Order of Council, as Claims under Orders of Council appear to be in no Instance protected but where Surveys had been Actually made, and whether your Entry of 1774 has been Sufficiently Special is probably at best a Questionable point. But I mean not to have any Opinion of my own on our Respective Rights, and embrace with pleasure your proposition for a Reference. Thus let it be Submitted to any two or more of the General Court Barr of your own Nomination. I would agree to persons in Albemarle but they ought to have some knowledge in the Land Law, and at this Moment I have not in my View any two Convenient to each other, that I believe fully to understand the Subject.
My Intention at present is to Visit Albemarle in the Course of this Month. Doctor Currie says he will Accompany me and perhaps Colo. Randolph may be of the party. But whether I am in their Company or go alone I shall do myself the honour of calling on you. If you Colo. Randolph and myself meet together nothing can prevent the full Adjustment of our Rights, as each will endeavour to do the Strickest justice to the other.

The Locks of the Canal rise in Credit. They are passed with great facility, and seem to be Sufficiently strong and durable, and the Navigation is now in Common use to the upper End of Broad Rock. We have already engaged upwards of Eighty hands for the ensuing Year and mean to prosecute the work with great Vigour. Give me leave to Assure you that I am with the most perfect Esteem Dr Sir Yr Most Obt. & Very H Servt,

J Harvie

